DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Status of the Claims
The amendment/remarks received 03/07/2022 have been entered and fully considered.  Claims 1-2, 5-10, 12-18, 20-27, and 29-35 are pending.  Claims 3-4, 11, 19, and 28 are cancelled.  Claims 1-2, 5-7, 17, and 33 are amended.  Claims 1-2, 5-10, 12-18, 20-27, and 29-35 are examined herein.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “the first conductive portions” in lines 2-3.  This should be amended to recite “the conductive portions” to maintain proper antecedent basis with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0194610 A1 (“Tschiggfrei”).
Regarding claim 1, Tschiggfrei discloses a battery pack 10 (“battery system”) (Abstract; Fig. 1) comprising: 
a plurality of battery cells 11 arranged in an upright manner such that the axes of the battery cells are parallel to each other (Fig. 1);
a first connection structure 14 (“first collector plate”) having a plurality of first connection elements 15 (“collector tabs”) corresponding to the plurality of battery cells 11, each of the first connection elements 15 connected to a positive terminal 33 of a corresponding battery cell from the plurality of battery cells (Fig. 3a; [0064], [0066]-[0067]);
a second connection structure 14 (“second collector plate”) having a plurality of second connection elements 15 (“conductive portions”) corresponding to the plurality of battery cells 11, each of the second connection elements 15 connected to a negative terminal 34 of a corresponding battery cell from the plurality of battery cells (Fig. 3a; [0064], [0066]-[0067]),
wherein the first connection structure 14 and second connection structure 14 are disposed distally from each other and face opposite directions (Fig. 1).
Regarding claim 5, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei further discloses battery cells are connected in parallel via respective ones of the first connection elements 15 and second connection elements 15 (Fig. 1; [0025]). 
Regarding claim 8, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei further discloses a battery pack connection region 17 (“first overhang”) that extends beyond a span associated with the plurality of battery cells that is based on the first connection structure 14 extending in at least one direction (Fig. 1; [0033]-[0034], [0064], [0067]).
Regarding claim 12, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei further discloses a battery pack connection region 18 (“second overhang”) that extends beyond a span associated with the plurality of battery cells that is based on the second connection structure 14 extending in at least one direction (Fig. 1; [0033]-[0034], [0064], [0067]).
Regarding claim 14, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei further discloses the battery cells 11 are connected in parallel via the first and connection structures 14 (Fig. 1; [0025], [0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0194610 A1 (“Tschiggfrei”) in view of US 2007/0009787 A1 (“Staubel”).
Regarding claims 2 and 6, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei discloses the connection elements 15 of the first and second connection structures 14 are “different” in that they are not the same elements.  Tschiggfrei does not expressly disclose the second collector plate is formed from a printed circuit board which has the conductive portions formed therein [claim 2] or the first collector plate is formed from a first printed circuit board having the different conductive portions and the collector tabs formed therein [claim 6].
Staubel discloses a battery system wherein batteries 310, 312 are electrically connected in parallel via conductors 340, 350 (Fig. 3; [0055]).  Staubel discloses the conductors 340, 350 may have various forms including plates and printed circuit boards ([0055]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a printed circuit board for the second collector plate and the first collector plate of Tschiggfrei because Staubel shows printed circuit boards and plates to be equivalent structures to the interconnection of battery cells.  In this modification, the first printed circuit board includes the different conductive portions and the collector tabs (see Staubel at Fig. 3 and [0055]-[0056]).

Claims 9-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0194610 A1 (“Tschiggfrei”).
Regarding claim 9, Tschiggfrei discloses the battery system of claim 8.  Tschiggfrei discloses battery pack connecting regions 17, 18 are used to interconnect multiple battery packs ([0033], [0067]).  While Tschiggfrei does not expressly disclose the first overhang and a second overhang from an adjacently located collector plate are joined to facilitate electrical connectivity from the first collector plate to the adjacently located collector plate, this configuration would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to facilitate the interconnection of multiple battery packs.
 Regarding claims 10 and 15, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei discloses battery pack connecting regions 17, 18 are used to interconnect multiple battery packs ([0033], [0067]).  While Tschiggfrei does not expressly disclose the battery system is electrically connected in series with another battery system via the first collector plate [claim 10] or via respective ones of the first and second collector plates [claim 15], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to interconnect a second battery pack in a series electrical connection because this is one of two types of electrical connection (series and parallel) that a person having ordinary skill in the art can select from to meet the voltage requirements of the desired load.
Regarding claim 13, Tschiggfrei discloses the battery system of claim 12.  Tschiggfrei discloses battery pack connecting regions 17, 18 are used to interconnect multiple battery packs ([0033], [0067]).  While Tschiggfrei does not expressly disclose the second overhang and a third overhang from an adjacently located collector plate are joined to facilitate electrical connectivity from the second collector plate to the adjacently located collector plate, this configuration would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to facilitate the interconnection of multiple battery packs.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0194610 A1 (“Tschiggfrei”) in view of US 2007/0009787 A1 (“Staubel”).
Regarding claim 16, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei does not expressly disclose the second collector plate is formed from a second printed circuit board having the second conductive portions formed therein.
Staubel discloses a battery system wherein batteries 310, 312 are electrically connected in parallel via conductors 340, 350 (Fig. 3; [0055]).  Staubel discloses the conductors 340, 350 may have various forms including plates and printed circuit boards ([0055]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a printed circuit board for the second collector plate of Tschiggfrei because Staubel shows printed circuit boards and plates to be equivalent structures to the interconnection of battery cells.

Allowable Subject Matter
Claims 17-18, 20-27, and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2017/0194610 A1 (“Tschiggfrei”) discloses a battery pack 10 (Abstract; Fig. 1) comprising: a plurality of battery cells 11 arranged in an upright manner such that the axes of the battery cells are parallel to each other (Fig. 1); a first connection structure 14  having a plurality of first connection elements 15 corresponding to the plurality of battery cells 11, each of the first connection elements 15 connected to a positive terminal 33 of a corresponding battery cell from the plurality of battery cells (Fig. 3a; [0064], [0066]-[0067]); a second connection structure 14 having a plurality of second connection elements 15 corresponding to the plurality of battery cells 11, each of the second connection elements 15 connected to a negative terminal 34 of a corresponding battery cell from the plurality of battery cells (Fig. 3a; [0064], [0066]-[0067]), wherein the first connection structure 14 and second connection structure 14 are disposed distally from each other and face opposite directions (Fig. 1).
US 2007/0009787 A1 (“Straubel”) discloses a system comprising a plurality of batteries 310, 312 electrically connected to two different conductors 340, 350 (Fig. 3; [0053]-[0055]).  The conductors 340, 350 comprise a plurality of holes 346, 356 corresponding to the batteries and having brackets 342, 352 inserted therein electrically connecting the conductors 340, 350 to terminals 316, 314 of the batteries ([0056]).  An external housing is formed by perimeter walls 1218 and substrates 1210 (Fig. 12A; [0100]-[0102]).  A tubing assembly 1214 is disposed within the external housing (0100]).  The cooling system is further discussed in [0081]-[0086].
US 2011/0059352 A1 (“Lee”) discloses a rechargeable battery wherein each of a plurality of electrode assemblies 10 is electrically connected to a first current collecting plate 20 via first lead tab 11c and a second current collecting plate 30 via second lead tabs 12 (Fig. 2).
US 2011/0129720 A1 (“Yun”) discloses a rechargeable battery comprising a plurality of electrode assemblies 10, wherein positive electrode uncoated regions 113 are welded to first current collecting plate 20 and negative electrode uncoated regions 123 are welded to second current collecting plate 30.
The prior art of record, either alone or in combination, does not fairly teach or suggest the battery system of claim 17 or claim 33, in particular “a base of the cells is formed out of a collector plate, wherein respective anodes of the plurality of cells are directly connected to the collector plate, and wherein the base is configured to seal internal elements of the cells” and “a base of the cells is formed out of a second collector plate, wherein respective anodes of the plurality of cells are directly connected to the second collector plate, and wherein the base is configured to seal internal elements of the cells” as specifically recited in claims 17 and 33 in combination with the other elements of the claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
See the above discussion regarding Tschiggfrei, Straubel, Lee, and Yun.
US 2018/0190960 A1 (“Harris”) discloses an electrical system 100 comprising a battery pack having a plurality of battery cells arranged in an upright manner such that the axes of the battery cells are parallel to each other; and an interconnect assembly 120 having a first layer 121 having tabs 153 and a second layer 122 having tabs 163 (Abstract; Fig. 2B).  One of tabs 153, 163 connects positive terminals of the battery cells ([0107], [(0110]-[0111)).  The other of tabs 153, 163 connects the negative terminals of the battery cells ([0107], [0110]-[0111]).  The tabs 153, 163 are electrically isolated from each other via insulating layers 126 ((0142]).  The first layer 121 comprises a first current carrying plate 151 and a first interconnect plate 152, and the second layer 122 comprises a second current carrying plate 161 and a second interconnect plate 162.  Harris further discloses insulating layers 126 are disposed between respective plates and have apertures into which the tabs extend (Figs. 10A, 10B; [0142]).  Alternatively, an overmold material 380 can be provided between the plates to insulate the plates, the overmold material 380 having apertures through which the tabs extend (Figs. 3A-3D; [0114]-[0115], [0124)).
US 2007/0009787 A1 (“Straubel”) further discloses the conductors 340, 350 may have various forms including plates and printed circuit boards ([0055]).  In the printed circuit board configuration, the collector tabs would be at least partly within a dielectric matrix and electrically isolated from the collector tabs on the opposite side of the system.  However, the second collector plate is not a base of the cells.
US 2011/0129720 A1 (“Yun”) discloses a rechargeable battery comprising a plurality of electrode assemblies 10, wherein positive electrode uncoated regions 113 are welded to first current collecting plate 20 and negative electrode uncoated regions 123 are welded to second current collecting plate 30.  While current collecting plate 30 forms a base of the batteries, both the first and second current collector plates 20, 30 have the same structure.
The prior art of record, either alone or in combination, does not fairly teach or suggest the specific combination of features recited in the battery system of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 03/07/2022, with respect to the rejection under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1-10, 12-18, 20-27, and 29-35 under 35 USC 112(a) has been withdrawn. 
Applicant's arguments, see pg. 9, filed 03/07/2022, with respect to the rejection under 35 USC 102 have been fully considered but they are not persuasive.
Applicant argues “the Office Action does not cite to where, and indeed Tschiggfrei does not teach, a first collecting plate having "collector tabs" and a second collector plate having "conductive portions."  Indeed, Tschiggfrei makes no distinction regarding the structures 14.”  However, it is noted that claim 1 does not recite a structural distinction between the conductive portions and the collector tabs.  Under the broadest reasonable interpretation in view of applicant’s specification, any conductive element, such as a collector tab, can be considered a conductive portion.  Applicant is invited to recite particular structure of the features, such as in claim 7 herein objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727